DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 03/04/2021 is acknowledged.
 	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Hegstad (US 5,023,428) and Shank et al. (US 7,673,814).
Regarding claim 1, MacNeil discloses “a license plate holder” (para.0020 and fig.1), comprising:
 	“a frame” (fig.5) configured to hold “a license plate” (60), the frame comprising “an electrically-insulative planar surface” (40 has at least one planar surface and col.3 at lines 45-50, i.e., elastomer or another organic rubber).
 	MacNeil is silent regarding	a heating element thermally responsive to an application of electrical power, the heating element disposed on the electrically-insulative planar surface; an electrically-insulative layer disposed on a top side of the heating element; and an electrical circuit for applying electrical power to the heating element.
 	Hegstad teaches “a heating element thermally responsive to an application of electrical power” (col.2 at lines 8-9, i.e., the heating cable may be of the conventional, known type with suitable density for particular application and cable power. It is inherently and necessarily that the conventional type of heating cable require a power source in order to provide heating), “the heating element” (2) disposed on “the electrically-insulative planar surface” (3 and col.1 at lines 65-68, i.e., coating 3 … a plastic material); “an electrically-insulative layer” (6 and col.2 at lines 23-25, i.e., a covering layer 6 of plastic) disposed on “a top side of the heating element” (2). MacNeil teaches a license plate holder. Hegstad teaches a heating device. Hegstad is not from the same field of endeavor. However, Hegstad teaches a heater for de-icing (col.1 at lines 16-26, in particular at line 25) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a).  It would have been obvious to one of ordinary skill in the art at the 
 	Shank et al. teaches “an electrical circuit” (14, 18, 40, 43 and 55) for applying electrical power to the heating element. MacNeil teaches a license plate holder. Shank et al. teaches an electrical circuit for a heating device (30). Shank et al. is not from the same field of endeavor. However, Shank et al. teaches a heater for de-icing (col.1 at lines 25-31, i.e., deicing) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shank et al. with MacNeil, by adding Shank et al.’s electrical circuit in connection to MacNeil’s device, to provide defrost to prevent reservoir freezes and cause damage to the reservoir (col.1 at lines 49-51) as taught by Shank et al.
 	Regarding claim 2, modified MacNeil discloses “the electrically-insulative planar surface is sized to substantially match an area of the license plate” (MacNeil, 40 has at least one planar surface that is sized to substantially match an area of the license plate 60).
 	Regarding claim 3, modified MacNeil discloses “the electrical circuit” (Shank et al., 14, 18, 40, 43 and 55) comprises a user control” (Shank et al., 43).
 	Regarding claim 4, modified MacNeil discloses “the electrical circuit comprises a fuse” (Shank et al., 55).
Regarding claim 5, modified MacNeil discloses “the electrical circuit comprises an electronic control unit” (Shank et al., 14a).
 	Regarding claim 6, modified MacNeil discloses “the electrical circuit comprises one or more sensors” (Shank et al., 18).
 	Regarding claim 8, modified MacNeil discloses “the electronic control unit” (Shank et al., 18) is located remotely from the frame” (MacNeil, it is well known in the art that the license holder is mount at the front and back of the license plate area of a vehicle).


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Hegstad (US 5,023,428) and Shank et al. (US 7,673,814) as applied in claims 1-6 and 8 above, and further in view of Lukawitz et al. (US 2011/0078933)
 	Regarding claim 7, MacNeil discloses all the features of claim limitations as set forth above except for the electronic control unit is integral to the frame.
 	Lukawitz et al. teaches “the electronic control unit” (20) is integral to “the frame” (fig.1 shows a frame assembly or a casing that includes 20, 18, 14 and 12). MacNeil teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Lukawitz et al., modifying MacNeil’s holder or frame according to Lukawitz et al.’s frame encompass the control unit attached to the frame, to provide compact device to save space, and remote augmentation and authorization of display data allowing a . 

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Hegstad (US 5,023,428) and Shank et al. (US 7,673,814) as applied in claims 1-6 and 8 above, and further in view of Thomas (US 2011/0252675).
 	Regarding claim 9, modified MacNeil discloses all the features of claim limitations as set forth above except for an exterior surface light for directing light onto an exterior surface of the heated license plate holder.
 	Thomas teaches “an exterior surface light for directing light onto an exterior surface of the heated license plate holder” (fig.2, 30 pointed at the LED light. Abstract). MacNeil teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify MacNeil with Thomas, adding Thomas’s LEDs to MacNeil license plate holder, to provide more clear identification of vehicle to other drives, passenger, pedestrians, law enforcement and the general public in night, tunnel or low ambient light level of the surrounding environment (para.0003 and para.0038), provide warning signals for  emergency broadcast if the license plate registration had lapsed or if the vehicle being stolen or the like (para.0014, 0024, 0039 and para.0040) as taught by Thomas.
 	 

 	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meiler (US 2006/0086710) in view of MacNeil (US 7,607,248), Hegstad (US 5,023,428) and Shank et al. (US 7,673,814).
 	Regarding claim 1, Meiler discloses “a heated license plate holder” (para.0022, i.e., the heating film can be located in the region of the license plate holder), comprising:
 	“a frame” (para.0022, i.e., the heating film can be located in the region of the license plate holder. Please noted that license plate holder has a structure that can be used as a frame) configured to hold “a license plate” (para.0022. Please noted that the license plate holder is configured to hold a license plate),
 	“a heating element” (1) thermally responsive to an application of electrical power” (10a).
 	Meiler is silent regarding the frame comprising “an electrically-insulative planar surface, the heating element disposed on the electrically-insulative planar surface; an electrically-insulative layer disposed on a top side of the heating element; and an electrical circuit for applying electrical power to the heating element.
 	MacNeil teaches “the frame comprising an electrically-insulative planar surface” (figs.2 and 5 shows the frame having an electrically-insulative planar surface 40 and col.3 at lines 45-50).  Meiler teaches a license plate holder. MacNeil teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meiler with MacNeil, by adding MacNeil’s electrically-insulative planar surface to Meiler’s holder, to provide gasket to having a recess or receiving surface for easy installation, and supply peripheral seal to the mounting holes (col.3 at lines 10-15) as taught by MacNeil.  
2) disposed on “the electrically-insulative planar surface” (3 and col.1 at lines 65-68, i.e., coating 3 … a plastic material); “an electrically-insulative layer” (6 and col.2 at lines 23-25, i.e., a covering layer 6 of plastic) disposed on “a top side of the heating element” (2). Desormeaux et al. teaches a heated license plate holder. Hegstad teaches a heating device. Hegstad is not from the same field of endeavor. However, Hegstad teaches a heater for de-icing (col.1 at lines 16-26, in particular at line 25) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Meiler with Hegstad, by replacing Meiler’s heating device with Hegstad’s heating device (fig.1) and position Hegstad’s heating device inside modified Meiler’s license plate frame or holder, to provide deicing to remove icing from the license plate to allow public or law enforcement to view the license plate when needed, and deicing where there is danger of icing (col.1 at lines 4-8) as taught by Hegstad. 
 	Shank et al. teaches “an electrical circuit” (14, 40 and 55) for applying electrical power to the heating element. Meiler teaches a heated license plate holder. Shank et al. teaches an electrical circuit for a heating device (30). Shank et al. is not from the same field of endeavor. However, Shank et al. teaches a heater for de-icing (col.1 at lines 25-31, i.e., deicing) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Meiler with Shank et al., by 
 	Regarding claim 2, modified Meiler discloses “the electrically-insulative planar surface is sized to substantially match an area of the license plate” (MacNeil, 40 has at least one planar surface that is sized to substantially match an area of the license plate 60).
 	Regarding claim 3, modified Meiler discloses “the electrical circuit” (Shank et al., 14, 18, 40, 43 and 55) comprises a user control” (Shank et al., 43).
 	Regarding claim 4, modified Meiler discloses “the electrical circuit comprises a fuse” (Shank et al., 55).
 	Regarding claim 5, modified Meiler discloses “the electrical circuit comprises an electronic control unit” (Shank et al., 14a).
 	Regarding claim 6, modified Meiler discloses “the electrical circuit comprises one or more sensors” (Shank et al., 18).
 	Regarding claim 8, modified Meiler discloses “the electronic control unit” (Shank et al., 18) is located remotely from the frame” (MacNeil, it is well known in the art that the license holder is mount at the front and back of the license plate area of a vehicle).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meiler (US 2006/0086710) in view of MacNeil (US 7,607,248), Hegstad (US 5,023,428) and Shank et al. (US 7,673,814) as applied in claims 1-6 and 8 above, and further in view of Lukawitz et al. (US 2011/0078933).
	Regarding claim 7, Meiler discloses all the features of claim limitations as set forth above except for the electronic control unit is integral to the frame.
 	Lukawitz et al. teaches “the electronic control unit” (20) is integral to “the frame” (fig.1 shows a frame assembly or a casing that includes 20, 18, 14 and 12). Meiler teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meiler with Lukawitz et al., modifying Meiler’s holder or frame according to Lukawitz et al.’s frame encompass the control unit attached to the frame, to provide compact device to save space, and remote augmentation and authorization of display data allowing a vehicle license plate to serve as an information distribution media when linked to a central communication point or control server (para.0001) as taught by Lukawitz et al. 


 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meiler (US 2006/0086710) in view of MacNeil (US 7,607,248), Hegstad (US 5,023,428) and Shank et al. (US 7,673,814) as applied in claims 1-6 and 8 above, and further in view of Thomas (US 2011/0252675).

Regarding claim 9, Meiler discloses all the features of claim limitations as set forth above except for an exterior surface light for directing light onto an exterior surface of the heated license plate holder.
	Thomas teaches “an exterior surface light for directing light onto an exterior surface of the heated license plate holder” (fig.2, 30 pointed at the LED light. Abstract). Meiler teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Meiler with Thomas, adding Thomas’s LEDs to Meiler license plate holder, to provide more clear identification of vehicle to other drives, passenger, pedestrians, law enforcement and the general public in night, tunnel or low ambient light level of the surrounding environment (para.0003 and para.0038), provide warning signals for emergency broadcast if the license plate registration had lapsed or if the vehicle being stolen or the like (para.0014, 0024, 0039 and para.0040) as taught by Thomas.

 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunnien (US 2005/0093684)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761